This defendant was convicted in the recorder's court of the city of Montgomery for a violation of one of the ordinances of the city. On appeal to the circuit court of Montgomery county she was again convicted, from which judgment of conviction this appeal is taken.
On submission here a motion is made to affirm the case for want of assignments of error, and, as no assignment of error has been made as required by law, the motion is granted, and the judgment of the circuit court of Montgomery county is affirmed.
Affirmed. *Page 367